Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Stacey, Sr., appeals the district court’s order granting the Government’s motion for default judgment. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Balal Servs. Tr. v. Stacey, No. 1:15-cv-00046-CCE-LPA (M.D.N.C. Sept. 10, 2015); see Fed.R.Civ.P. 55; 28 U.S.C. § 3304(b)(1)(A), (B) (2012); N.C. Gen.Stat. § 39-23.4 (2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.